Opinion by
Henderson, J.,
Without reference to implied power express legislative authority is shown which sustains the action of the borough in enacting the ordinance under which the proceeding arose. The business of carrying on a junk shop is a proper subject of police regulation as is shown by Com v. Mintz, 19 Pa. Superior Ct. 283, and many other cases *271relating to business of a similar character. Boro. of Sayre v. Phillips, 148 Pa. 482; Philadelphia v. Brabender, 201 Pa. 574, and Scranton v. Straff, 28 Pa. Superior Ct. 258, show the application of the principle. The case was carefully considered and well decided in the court below. It is unnecessary to enlarge on the opinion of the learned trial judge.
The judgment is affirmed.